DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This action is responsive to the application filed on July 12, 2019.
Claims 1-13 are pending for examination.
Examiner Notes
3.	Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
Claim Rejections - 35 USC § 102
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


6.	Claims 1-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vopni et al.( US 2017/0147322 A1, hereinafter Vopni).
As to per claims 1, and 8, Vopni discloses a management method executed by a processor included in a management apparatus --(e.g., device management apparatus 101, Fig. 1A – see at least 0006, Fig. 1A and associated text, 0054-0055), the management method comprising:
storing, for each setting place, identification information for identifying an attribute of a device and device information for associating the identification information, a model of the device, and firmware version information of the device in a memory – (e.g., The device management apparatus 101 maintains device database 102 and manages devices (e.g., printer 104, MFP 105, etc.) , in which the device database including information regarding to managed devices including firmware version, identification etc., – see at least 0007,0024,0025, 0055-0056,  Fig. 1 A and associated text); 
specifying, for each setting place, firmware version information of a same model among devices included in the device information associated with one kind of the identification information based on the identification information and the device information stored in the memory – (e.g., determine whether there is a newer version of the current firmware by, for example, comparing the version of the firmware offered by the source and the version of the firmware obtained from the device database 102 … The device database 102 may be directly connected (or within) the device management apparatus 101 and may have a firmware repository portion in which the device database 102 stores current versions of firmware (including corresponding information) that are presently installed on devices managed by the device management apparatus 102 and newer versions of firmware which are not yet installed on the managed device--see at least 0026-0027, 0029, 0055-0058); and 
executing update processing of firmware of the device of the same model based on the specified firmware version information – (e.g., the device management apparatus installs each of the newer version of firmware for the corresponding devices (step S707). – see at least 0068-0069,0072, 0073, Fig. 7, and associated text).  
Further regarding to claim 1, Vopni discloses a management apparatus (e.g., the management apparatus 200, Fig. 2—see at least 0039, Fig. 2, and associated text) for implementing method steps as of claim 8 above. 
As per claims 2 and 9, Vopni discloses further comprising 
determining whether automatic update or confirmation update for confirming update with an operator is performed based on setting –(e.g., management apparatus may permit the administrator to view the contents of the firmware repository and proceed therefrom to the task scheduling page or pane to schedule a firmware update task for updating specified devices. -- see at least 0008,0068-0069);
 wherein the executing update processing includes 
 	executing processing for updating the firmware of the device with firmware of firmware version information that is latest among a plurality of kinds of the specified firmware version information and is equal to or higher than a 26Atty. Dkt. No.: 18-01072 predetermined ratio when it is determined (e.g., updating that is out of dated -- see at least 0007-0008, 0068-0069).  
As per claims 3 and 10, Vopni discloses further comprising 
determining whether automatic update or confirmation update for confirming update with an operator is performed based on setting; and displaying a plurality of kinds of the specified firmware version information when it is determined that the confirmation update is performed, wherein the executing update processing includes executing the update of the firmware based on a device selected by the operator and the firmware version information—See at least 0063-0069, Fig. 8H, Fig. 7, and associated text .  
As per claims 4 and 11, Vopni discloses wherein the storing includes storing the device information for each setting place in the memory based on device information received from systems in a plurality of setting places (e.g., device database 102, and its repository having information of one or more devices amongst the fleet , 0028-00289, 0053-0055, FIG. 1 A and associated text).  
As per claims 5 and 12, Vopni discloses wherein the specifying includes 
when receiving information concerning update of firmware of a first model associated with the identification information from a system in a first setting place among systems in a plurality of setting places, respectively specifying firmware version information of a first model included in the device information associated with the identification information--see at least 0026-0027, 0029, 0055-0058.  
As per claims 6 and 13, Vopni discloses wherein the setting place is a datacenter –(e.g., device database 102 Fig. 1A -- see at least 0006, 0007,0024,0025, and associated text).
As to claim 7, Vopni discloses a management system (e.g., system of Fig. 1B, see at least 0021), comprising: 
a management apparatus (e.g., the management apparatus 200, Fig. 2—see at least 0039, Fig. 2, and associated text) that includes:
 a memory configured to store, for each setting place, identification information for identifying an attribute of a device and device information for associating the identification information, a model of the device, and firmware version information of the device– (e.g., The device management apparatus 101 maintains device database 102 and manages devices (e.g., printer 104, MFP 105, etc.) , in which the device database including information regarding to managed devices including firmware version, identification etc., – see at least 0007,0024,0025, 0055-0056,  Fig. 1 A and associated text); and 
a first processor coupled to the memory and configured to: 
specify, based on the identification information and the device information stored by the memory, for each setting place, firmware version 25Atty. Dkt. No.: 18-01072 information of a same model among devices included in the device information associated with one kind of the identification information – (e.g., determine whether there is a newer version of the current firmware by, for example, comparing the version of the firmware offered by the source and the version of the firmware obtained from the device database 102 … The device database 102 may be directly connected (or within) the device management apparatus 101 and may have a firmware repository portion in which the device database 102 stores current versions of firmware (including corresponding information) that are presently installed on devices managed by the device management apparatus 102 and newer versions of firmware which are not yet installed on the managed device--see at least 0026-0027, 0029, 0055-0058), and execute update processing of firmware of the device of the same model based on the specified firmware version information– (e.g., installs each of the newer version of firmware for the corresponding devices– see at least 0068-0069,0072, 0073, Fig. 7, and associated text); and
 a device management apparatus that includes a second processor configured to:
download the firmware of the device of the same model based on an instruction by the first processor, and instruct the device of the same model to update the firmware – see at least 0015, 0030-0031.  
Conclusion
7.	The prior art made of record and not relied upon (cited on 892 form) is considered pertinent to application disclosure.
	SHIH et al. (US 20170046152 A1) disclose  management controller can dynamically manage the firmware update of a storage node in a server system.  For example, an administrative device can determine the up-to-date firmware version for a storage device or a memory device associated with storage device controller, such as a SAS expander.  

	Sadana et al. (US 20170249195 A1) disclose A method and apparatus of a device that automates a task over a network that includes a plurality of data centers.

TAKAHASHI(US 20180181388 A1) discloses an electronic apparatus that is 
suitable for version management of firmware, a version checking system and a 
recording medium. 

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARINA LEE whose telephone number is (571)270-1648.  The examiner can normally be reached on Monday to Friday (8 am to 4: 30 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S. Sough can be reached on (571)-272-6799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARINA LEE/Primary Examiner, Art Unit 2192